Citation Nr: 1242955	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-36 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from March 1956 to March 1978, to include duty in Vietnam; he died in February 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 


FINDING OF FACT

Service-connected diabetes mellitus was a contributory cause of the Veteran's death in February 2008.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for entitlement to service connection for the cause of the Veteran's death.   Therefore, no further development is needed with respect to the appeal.

Legal Criteria-Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran had a disability resulting from an injury experienced or a disease contracted in the line of duty, or for aggravation in the line of duty of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a Veteran has served for 90 days or more during a period of war and a malignant tumor (including esophageal cancer) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

Additionally, if a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include respiratory cancers (including cancer of the lung) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service: 38 C.F.R. § 3.309(e).

Analysis

The appellant in this case, who is the Veteran's surviving spouse, contends that her husband's death was due to a service-connected illness.  Based on the evidence of record, the Board agrees with her contentions.  

The Veteran served in Vietnam, and during his lifetime, he was awarded service connection for type II diabetes based on the presumed exposure to herbicides occurring in that nation.  In February 2008, after a year-long bout with terminal cancer, the Veteran died of esophageal carcinoma while in hospice care.  The records of that palliative care institution mention medication being utilized to treat diabetes mellitus as a comorbid disorder.  

A certificate of death is included in the claims folder.  Initially, this document listed adenocarcinoma of the esophagus, with metastasis to the lung and stomach, as the sole and immediate cause of death.  No underlying or contributory cause of death was listed in the first version of the certificate, and it is off of this document that the RO based its initial denial.  Subsequent to this, the appellant obtained a corrected copy of the death certificate which includes a significant addendum.  Indeed, the medical examiner, a physician, authored a change to the initial death certificate by now including both hypertension and type II diabetes mellitus as contributory causes of death.  

The RO, surprisingly, dispatched the claim to an examiner to determine if the Veteran's diabetes substantially and materially contributed to the cause of the Veteran's death.  A negative opinion was returned, as the examiner did not feel that diabetes was a risk factor in the development of terminal carcinoma (which was the immediate cause of the Veteran's demise).  This physician did not address the listing of diabetes on the death certificate as a contributory cause of death, and focused attention on the interplay between diabetes and the terminal cancer.  With respect to the manifestations associated with diabetes at the time of death, there was only a brief mention of blood sugar fluctuations being expected during the Veteran's terminal illness.  As a contributory cause is inherently separate from a principal cause (either underlying or immediate), the negative opinion confirming this is rather unsurprising.  Moreover, as the opinion only addresses the contentions forwarded on the amended death certificate with regard to diabetes as a contributory cause of death in the most cursory of ways (i.e. a single, brief conclusory statement), the Board must conclude that the opinion is lacking an adequate rationale.  Thus, the opinion cannot be given significant probative weight in light of the other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA regulations specify that a contributory cause of death is one that is inherently not related to the principal cause (i.e. the immediate or underlying cause).  See 38 C.F.R. § 3.112.  A causal connection with the onset of death must be shown by the evidence of record, and the contribution must be substantial or material.  Id.  In this regard, the Board notes that the medical examiner amended the death certificate to include service-connected diabetes as a contributory cause of death.  In so doing, this physician specifically listed the condition as being "significant" in "contributing to death"; however, it was expressly determined to not be a condition that resulted in the underlying cause of death.  This is the very definition of a substantial and material contribution to death as described in the regulations, and the Board can thus conclude that diabetes mellitus, a service-connected disorder, was a contributory cause of the Veteran's death.  Save for the one medical opinion that has been determined to be essentially non-probative, there is nothing else of record to contradict the conclusion listed on the amended death certificate.  Accordingly, the preponderance of the evidence favors the appellant's contentions.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Essentially, diabetes, a service-connected disorder, was a contributory cause of the Veteran's death in February 2008.  As such, the requirements for service connection for the cause of death have been met, and the claim will be granted.  

On a personal level, the Board is very saddened to learn of the Veteran's death, especially in light of the many years of honorable naval service given by him.  It is hoped that the compensation herein awarded pursuant to the laws and regulations applicable to VA benefits, while not a substitute for the Veteran's presence, will provide some acknowledgement of the thanks of a grateful nation.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


